Title: To Thomas Jefferson from Walter Jones, 14 March 1801
From: Jones, Walter
To: Jefferson, Thomas



Dear Sir.
March 14th. 1801.

A variety of avocations have delayed for some, time, the Gratification of my desire, to Congratulate you on your final Election to the office of President.
It is with pleasure I am Conscious, that I can indulge my personal sentiments towards you, with perfect security to the Considerations I owe to the public welfare; as I am convinced that the Capacity, Experience & Principles of no Citizen in the U.S. gives him a more merited title, to the station you have attained.
For the remaining Part of this Letter, I must trust for an Excuse to its contents, as they relate both to motives & matter. it is true that the many admirable positions, for the conduct of Government, expressed in your inaugural speech, supersede the necessity of such an address, and forbid the hope that I can offer any thing useful to your view, which is not familiar: yet the Experience of Pleasure, from every  effort to cast my mite into the common stock of social happiness, & my assurance that I could no where find for them, a more candid & indulgent depository, prompt me to proceed—permit me to add, that as a part of the primordial sovereignty of my Country, I feel, and incessantly cultivate the feeling, that it is my Right & my Duty to investigate, with decent freedom, any Topics connected with the common welfare—
The peculium indeed of power which belongs to each private Individual, is in quantity minute, & occasional only in Exertion. but for this very Cause it is, that each Individual should cherish and appreciate his peculiar Portion, with all its appendant Rights & Duties. for when the primary parts are vigorous, their collective force is irresistible, when they are sound, their collective agency is wise. when those parts are neglected or depraved, their collective force is impotent or mischeivous; their collective agency, partakes of the Impurity of the source. a Nominal sovereignty in the People, is borne down by the accumulated portions of power delegated to the few who rule; the Rulers soon disregard the popular origin & delegated nature of their Trust; and the Remembrance of them in the Community comes to be buried under every species of usurpation & oppression.—
That this dark Picture represents the general Condition of mankind as it has actually subsisted, is lamentably manifest from their History. how far may the fairer side of the Prospect be realised? how far may such Improvement in the intellectual & moral habits of a people become prevalent as to give them a wholesome reflective Sovereignty, and redeem them from their customary destinies, of being either the voluntary Dupes & victims of faithless representatives, or a Flock nurtured, driven, fleeced & slaughtered for the Behoof of royal Sheperds?—many very estimable men receive these questions, with much Doubt & dispondency, the most sanguine cannot but veiw them with qualified Hope—perhaps the Doubts of the first may be augmented, by the recent Experiment on these states.—
No people ever commenced their political Career, under Circumstances so favourable as ourselves: yet just as Power & Revenue have presented Temptations, men have been found so depraved, as to indulge a Lust of both, equal to the examples of any other Country, and so numerous, as to combine by system, into a faction, more dangerous to our freedom & happiness, than any other thing, by which I can concieve that we are menaced.—
But this difficulty, as it respects the Progress of Social Improvement, is more specious than solid. to the considerate & discerning,  our boasted advantages will appear to have been of the negative kind.—we were exempt indeed from those great monopolies of wealth, Honours, privilege & Power, which in Europe, Ignorance had permitted to grow strong by time & usurpation. we had not Guidis & Montmorancis, Colignis & Rohans to split a nation into a few great sections, and to make each mass implicitly subservient to the Passions of its Leader; but we were replete with the Propensities that ingender the spirit of Oligarchy. we had caught from Europe her Cupidity of wealth & her Love of the Fashions, manners and distinctions it bestows. our spirit of Freedom, was rather a Passion producing a proud Impatience of Restraint, than a Principle founded in the understanding & moral habits, which can alone insure the durability & preserve, in purity, the nature of genuine Liberty.—
In your speech I was especially pleased, with your Comparative observations on religious & political Intolerance.—they are inestimable Truths, of which few men are aware & of which no man ought to be ignorant; they are congenial with the results of my best Judgment; they justify the view of your future administration, which I have always maintained, when I have heard the wild wishes & conjectures of some of the republican Party, conceived in all the fervor of vindictive Retaliation. In the objects which excite these systems of Intolerance, in the means they severally demand for their Execution, and in the Consequences that result from them, there is either a strong analogy or an exact similitude.—
in the Practice however, both of religious & political Forbearance, the Theory as in most other cases must be qualified in its extreme Latitude. when the People indeed, are called upon to elect, to a high & efficient office in Government, they are bound to investigate the opinions of the Candidates, with the most scrupulous attention, and universally to reject all those, whose Principles are equivocal, as they respect not only the spirit of the existing Constitution & Laws, but the progressive extension of individual Liberty, in proportion as the improved state of social morality will authorise a diminution of Taxation, Penalty & Coercion.—for example, a society of conscientious Baptists would act very absurdly in electing for their Pastor, a lutheran Priest, tho in other respects a pious & virtuous man. it would be no less absurd in a republican Society to place a man in a high & efficient office who professed opinions adverse to republican Principles & Institutions 
Again, a President of the U.S. is compelled to act immediately with the higher departments of the Executive part of the Government; to  them he must impart his Confidential counsels and Commit his official responsibility. it seems then to be the dictate of Common sense & self protection that no man, who has proclaimed his hostility to the Person & Principles of the chief Magistrate, ought ever to be appointed the head of those departments or be permitted to remain in them, even for a day
But in the lower & more remote offices of executive ministry, Talent, diligence & fidelity seem to bound the claims of the state, on the individual functionary—his private Judgment, should be left free of all control, except that of reason & conviction, and therefore to deprive a man of office, not for Incapacity or misconduct, but for his political opinions is to commit an act of Injustice against him, and to foster in his Party the implacable obstinacy of martyrdom, which grows out of Persecution.
Even in the original Promotion to office, political opinion seems to be an improper Test of exclusive Preference. considering the subject apart, it may be true, that one of two men, otherwise equal in their Pretensions may have a superior claim to Promotion, for the soundness of his political Principles: but upon a more liberal Calculation of moral Consequences, this ground of Preference ought occasionally to yield to considerations of greater moment. for while the avidity of wealth, and the vanity of Distinction are so prevalent, such an exclusive distribution of office, would be a grand Instrument of political Persecution—
Secondly. Free discussion, is the only possible medium thro which moral & political Truth can be developed & established.—the discussion of the actual Principles & Interests of men, in opposite views, excites the Passions & dissentions of Party.—it behoves the republican to allay & to bear these Evils as well as he can, but he is bound, at all hazards, to proceed in discussion & Inquiry.—on the troubled scene, thro which he must necessarily pursue his Course, it cannot but be wise, to exhibit occasional proofs, that he aims not at the Extermination but the Reformation of his adversaries, at a System of Comprehension not of exclusion, at the establishment of Truth on such Evidence, as must impress Conviction in every mind not eminently perverted, and gradually sink the spirit of Party, in a Common attachment to true Principles of Liberty & Right. The distinction & Emoluments of office, are so universally coveted, that a judicious distribution of them, among men of different Parties, would furnish a very useful Proof of the Conciliatory spirit of republicanism.

When we give the Reins to reflexion, on the diversity & complexity of the relations of associated man, of the ceaseless, rapid, & diversified action required of Government, the mind stands apalled at the difficulties of comprehending the first with clearness, and of transacting the latter with Precision.—among these difficulties, to me none appear to be of greater magnitude & importance, than those connected with our Commerce—
Various have been the means, in various ages, which accident or design have placed in the hands of the few, to depress the many—the spirit of Conquest & plunder, various forms of superstition, Rank, Titles, Privileges have all had their share; but they seem, at all times, to have been connected with & supported by the Cupidity of wealth.—in modern Times The Terrors of superstition have dwindled almost to ridicule; Conquest & Plunder have been limited, by changes in the art of war, and the Jealousy and frequency of national Intercourse; Rank Title & Privilege are daily offerings at the altar of reason & science—the Cupidity of wealth, supported by its associate Commerce, subsists in the utmost vigour and is the prominent, gigantic Fob of human happiness.—Improvements in navigation & ship-building, have given Commerce an extent, that brings it more & more into monopoly among bold adventurers and great Capitalists.—Monopoly makes them able, and the protection necessary for very distant & rapacious Trade, makes them willing to feed the Prodigality of Government—Government repays the obligation by enormous funds for their Loans, and by dispatching Navies to the remotest quarters of the Globe, either to acquire new fields of adventure for Commercial Monopolies, or to defend the oppressions inflicted on the old.—hence the tremendous Evils of Debts, Funds, and great Navies.—a Commerce so extended, calls for an immense supply of manufactures; and the demand, by very natural steps, tends to the monopoly of manufacturing Capital. accordingly in England, it is astonishing what numbers depend for employment on a few great manufacturing Capitalists—so that what with the Government, the landed aristocracy, the great commercial & manufacturing Capitalists, the people of England seem to have a greater variety of masters, than their progenitors found under the feudal system. and altho the latter might have had more direct & established power over the persons of their vassals, it is questionable, whether they posessed so many means of injuring the general Comforts & happiness of the peoples as the present Masters.—In that Country Commercial Cupidity has been ingrafted on  military ferocity, and together they have generated a spirit more merciless & destructive, than any other, that ever afflicted mankind. If a very fair, &, of course, a very dreadful, detail of the sufferings inflicted on India & Peru could be exhibited to our review, I have no doubt, that a Considerable ballance of our detestation would be due to the former.—yet England is the Country which is held up to us as a model; whose Commercial spirit & naval Institutions we have been invited to imitate!
I am by no means a Competent judge, how far our Government may be able, to produce a pacific temper and habit of prudent adventure in the trading part of our Citizens; nor how far an extreme reduction or even abolition of our navy, may be expedient—I trust however that no subjects will Command, a more early or sedulous Consideration of the next Congress.—
I know to well the occupation & value of your time, as not to look even for an answer to this Letter, much less to make it the ground of a Correspondence.—I have much Interest in your personal happiness & the welfare of our Common Country—I could not suppress my desire of saying as much, & shall be happy if you accept this Letter as an Evidence of both—being with sentiments of very sincere & affectionate respect yours, dear Sir,

Walt: Jones

